Citation Nr: 1022360	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-13 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Dependency and Indemnity Compensation (DIC) benefits in the 
calculated amount of $7,231.00.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
November 1969.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 administrative decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, that denied the appellant's 
request for a waiver of the recovery of the overpayment of 
DIC benefits.  

In November 2008 the Board remanded the claim for the 
issuance of a statement of the case (SOC) from the 
originating agency.  The Board's November 2008 decision also 
found that the $7,231.00 overpayment for DIC benefits was 
validly created.  An SOC on the issue of entitlement to a 
waiver of the recovery of the overpayment was issued in 
February 2009 and the Veteran perfected an appeal in April 
2009.  Accordingly, the case has been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  In September 2006, an overpayment in the amount of 
$7,231.00 was created when VA stopped the appellant's receipt 
of DIC benefits in response to her receipt of funds from a 
January 2006 settlement under the Federal Tort Claims Act.  

2.  The indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the appellant.

3.  The overpayment resulted from the actions of the 
appellant; there was no fault on the part of VA.

4.  Recovery of the assessed overpayment would not deprive 
the appellant of the ability to provide for basic 
necessities.

5.  Waiver of the assessed overpayment would unjustly enrich 
the appellant.

6.  The appellant's assets and income, with consideration of 
the cost of life's basic necessities, are sufficient to 
permit repayment of the amount of the overpayment 
indebtedness without resulting in excessive financial 
difficulty, and collection of the indebtedness would not 
defeat the purposes of the award of VA benefits, or otherwise 
be inequitable.

7.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

The recovery of the overpayment of VA DIC benefits in the 
amount of $7.231.00 is not against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a); 
38 C.F.R. §§ 1.962-1.965, 3.665 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist requirements of 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2009) do not 
apply to a claim for waiver of recovery of an overpayment.  
The statute pertaining to waiver claims, 38 U.S.C.A. § 5302, 
includes its own notice procedures.  Barger v. Principi, 16 
Vet. App. 132 (2002).  In addition, notice and duty to assist 
provisions have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).  Accordingly, the Board may proceed with 
a decision on the merits of the appellant's claim, without 
further addressing whether VA's duties to notify and assist 
the claimant have been satisfied.

In a June 2003 rating decision, the RO awarded the appellant 
DIC benefits under 38 U.S.C.A. § 1151, effective November 1, 
2000.  

In January 2006, the appellant and the Assistant United 
States Attorney for the Northern District of Ohio signed a 
Stipulation for Compromise Settlement and Release of Federal 
Tort Claims pursuant to 28 U.S.C.A. § 2677 for and in 
consideration of $200,000.  A February 2006 Memorandum from 
the Deputy Assistant General Counsel confirmed and notified 
the RO that the set off amount for § 1151 benefits was 
$100,000 for the appellant as the surviving spouse.

The RO notified the appellant in March 2006 that settlement 
amounts received under the Federal Tort Claims Act on behalf 
of the Veteran would be offset against her DIC payments, 
effective February 2006, as it represented a duplication of 
federal benefits.  She was also told that payments were going 
to continue at the present rate for 60 days which would 
result in an overpayment of benefits.  The letter 
specifically informed the appellant that she could minimize 
potential overpayment by adjusting her benefits before the 
60-day period.  Finally, she was notified that if she 
accepted the payments and the proposed action was 
effectuated, she would have to repay all or part of the 
benefits received.  The appellant did not respond to the 
March 2006 letter.  

The appellant continued to accept DIC payments into her bank 
account from February 1, 2006, to August 31, 2006, at a rate 
of $1,033.00 per month.  The payments throughout this period 
totaled $7,231.00.  In correspondence dated in September 
2006, VA notified the appellant that an overpayment had been 
created in the amount of $7,231.00.  In a letter received 
later that month, the appellant requested a waiver of the 
recovery of the overpayment.  The Committee on Waivers and 
Compromises denied her request for a waiver in a January 2007 
administrative decision.  In a November 2008 decision, the 
Board determined that the overpayment of $7,231.00 had been 
validly created.  

The appellant requested a waiver of recovery of the 
overpayment of DIC benefits within 180 days of receiving 
notification of the indebtedness.  As she filed a timely 
application for waiver of this overpayment, she meets the 
basic eligibility requirements for a waiver of recovery of 
her VA indebtedness.  The Board will thus proceed to 
adjudicate the claim on the merits.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(b)(2).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965.  The phrase "equity and good 
conscience" means the arrival at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements (which 
are not intended to be all-inclusive):  (1) fault of the 
debtor, (2) balancing of faults between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) defeat of 
the purpose of an existing benefit to the appellant, (5) 
unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to his or her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

In January 2007, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal the 
presence of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment of 
VA compensation benefits.  The evidence of record does not 
reflect that the appellant took any steps to minimize the 
creation of the current overpayment following her receipt of 
$100,000 from the January 2006 settlement.  She was 
specifically notified in the March 2006 letter from the RO 
that such an overpayment could result if she did not adjust 
her benefits.  However, the presence of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment of VA compensation 
benefits has not been shown.  There are therefore no 
mandatory bars to waiver in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience. 38 
C.F.R. § 1.965(a) (2009); Ridings v. Brown, 6 Vet. App. 544 
(1994).  In determining whether the recovery of the 
overpayment would be against equity and good conscience, the 
first consideration is whether the appellant was at fault in 
the creation of the overpayment.  38 C.F.R. § 1.965(a)(1) 
(2009).  In this case, the appellant was at fault in the 
creation of the overpayment by virtue of her failure to 
promptly adjust her benefits after notification from the RO 
that her continued acceptance of DIC payments following the 
January 2006 settlement would result in an overpayment.  
Thus, the appellant continued to accept DIC benefits to which 
she was not entitled.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2).  The appellant was 
given notice that her continued receipt of DIC benefits after 
the January 2006 settlement went into effect would result in 
an overpayment and that she could minimize the overpayment by 
taking certain steps.  The appellant contends that she 
contacted several VA personnel and was told that her 
continued receipt of DIC benefits was proper.  However, the 
appellant has not provided any evidence in support of this 
contention, and the record establishes that VA notified the 
Veteran on several occasions that she could not receive both 
DIC benefits and a settlement payment.  Hence, VA bears no 
fault and the entirety of fault lies with the appellant.

The next question for consideration is whether collection of 
the debt would cause the appellant undue financial hardship.  
Undue hardship is described as "[w]hether collection would 
deprive debtor or family of basic necessities."  38 C.F.R. 
§ 1.965(a)(3).  In the present case, the appellant has not 
provided specific information regarding her income and 
expenses to allow for a finding of undue hardship.  The 
January 2007 administrative decision denying a waiver for the 
overpayment noted that she had not submitted a VA Form 5655 
(Financial Status Report) and therefore a determination 
regarding undue hardship was not possible.  In addition, the 
January 2007 letter notifying the appellant that her request 
for a waiver had been denied included Form 20-5655 as an 
enclosure, however, such form was never returned. 

The appellant has only provided VA with general information 
regarding her income; in an April 2009 statement she wrote 
that she worked a job that paid $9.00 an hour and lived in a 
mobile home that was over 20 years old.  Although she stated 
that she barely had enough money to buy groceries at the end 
of the month, the appellant has not provided specific 
information regarding her expenses or her income.  As such, 
the Board cannot conclude that repayment of the $7,231.00 
would result in undue hardship to the appellant. 

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended.  38 C.F.R. § 1.965(a)(4).  The purpose of the 
appellant's DIC compensation benefits was to compensate a 
surviving spouse who had impaired earning capacity following 
the death of her Veteran husband.  In light of the purpose 
underlying such benefits, the Board finds that repayment of 
the debt at issue in this case would not conflict with the 
objective underlying the benefits, as the overpayment was 
created due to the appellant's receipt of a $100,000 
settlement from the federal government concerning the death 
of her husband.  See 38 C.F.R. § 1.965(a)(4).  

The fifth and sixth elements concern whether the appellant's 
failure to repay her debt would result in unjust enrichment 
and whether the appellant relinquished any right or incurred 
any legal obligation as a result of her reliance on the 
unwarranted VA benefit.  38 C.F.R. §§  1.965(a)(5) and 
1.965(a)(6).  The Board finds that the failure of the 
Government to insist upon repayment of the entire debt would 
result in unjust enrichment to the appellant.  She would be 
able to retain duplicative federal benefits to which she was 
not entitled and which she would not have received had she 
taken the steps outlined by VA.  Finally, the appellant did 
not, according to the available record, incur additional 
obligations in the expectation of receiving her benefit 
payments or otherwise change her position to her detriment as 
a result of her overpayment.

In view of the above, the Board concludes that recovery of 
the entire overpayment in question would not be against the 
principles of equity and good conscience.  38 C.F.R. § 
1.965(a).  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

Entitlement to waiver of recovery of overpayment of DIC 
benefits in the calculated amount of $7,231.00 is denied.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


